

115 HR 5847 IH: Protecting Family Resources and Training Options Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5847IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Curbelo of Florida (for himself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Family Resources and Training Options Act. 2.Strengthening program integrity through improper payments reviewSection 404 of the Social Security Act (42 U.S.C. 604) is amended by adding at the end the following:
			
				(l)Applicability of improper payments laws
 (1)In generalThe Improper Payments Information Act of 2002 and the Improper Payments Elimination and Recovery Act of 2010 shall apply to a State in respect of the State program funded under this part in the same manner in which such Acts apply to a Federal agency.
 (2)RegulationsWithin 2 years after the date of the enactment of this subsection, the Secretary shall prescribe regulations governing how a State reviews and reports improper payments under the State program funded under this part..
 3.Supporting work through career and technical educationSection 407(d)(8) of the Social Security Act (42 U.S.C. 607(d)(8)) is amended by striking (not to exceed 12 months with respect to any individual) inserting and career and technical education. 4.Effective dateThe amendments made by this Act shall take effect on October 1, 2018.
		